Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicant’s amendment filed 1/28/2021 has been entered.  Claim 1 and 7 were amended.  Claims 1, 3-8, 10-14, 16 and 17 are pending.

Withdrawn rejections
Applicant's amendments and arguments filed 1/28/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
 

New Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-8, 10-14, 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhatti et al. (US 2009/0105077; published April 23, 2009) in combination with Clayton et al. (Glyphosate Timing and Tillage System Effects on Glyphosate-Resistant Canola, Weed Technology, 2002, Vol. 16:pgs. 124-130).
Applicant’s Invention
Applicant claims a method of weed control comprising applying an effective amount of glyphosate over glyphosate tolerant brassica plants which express glyphosate acetyl transferase enzyme wherein the plants are at about the flowering stage or beyond the flowering stage (claims 1 and 3-6).
Applicant also claims a method of weed control comprising applying an effective amount of glyphosate over glyphosate tolerant brassica plants, wherein the plants are at the reproductive growth stage beyond the 6-leaf stage and express glyphosate acetyl transferase enzyme.

Applicant also claims a method of weed control comprising a) planting glyphosate tolerant brassica plants that express acetyl transferase enzyme and b) applying a glyphosate treatment to a brassica field with one or more weeds at a late development stage selected from flowering, seed development or ripening.
Applicant further claims a method of late season weed control comprising planting glyphosate tolerant brassica plants that express glyphosate acetyl transferase enzyme and applying a glyphosate treatment to plants beyond the 6-leaf stage.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Bhatti et al. teach methods of improving plant health to tolerant plants comprising a combination of dicamba and glyphosate (abstract).  Plants treated include brassica crops such as canola, cauliflower, broccoli and cabbage [0018, 0083].  The plants may contain transgene tolerant to an herbicide selected from glyphosate and glufosinate [0022].  Application rates of the glyphosate range from 311-428 ae g/ha [0069].  The window of application for weed control include applying during various growth stages 
	


Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Bhatti et al. do not teach examples treating brassica plants which express glyphosate acetyl transferase enzyme at various growth stages.  However, Bhatti et al. teach that various tolerant brassica plants can be successfully selected to improve weed control which have sequences that encode tolerance to glyphosate including GAT. Bhatti et al. does not teach application rates range from 675 up to about 5400 g acid/hectare.  It is for this reason that Clayton et al. is joined.
Clayton et al. teach methods of timing glyphosate application on glyphosate-Resistant Brassica napus (canola) to optimize yield (abstract).  When glyphosate was applied at the 1-6 leaf stages the highest yield was observed, however in the Lacome and Edmonton trials increased yield was resulted at later growth stages (abstract).  Glyphosate is recommended for weed control prior to or after harvest in glyphosate-resistant canola (page 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Both Bhatti et al. and Clayton et al. teach the treatment of brassica with glyphosate at different growth stages.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Bhatti et al. and Clayton et al. to treat glyphosate tolerant brassica crops that express glyphosate acetyl transferase enzyme after the 6-leaf stage, flowering stages or a late developmental stage with glyphosate with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Bhatti et al. and Clayton et al. and apply glyphosate to glyphosate resistant brassica at the flowering stage to control weeds and improve yield because Clayton et al. teach glyphosate can be applied at the bolting to flowering stage to glyphosate resistant canola.  Therefore, one of ordinary skill would have been motivated to treat glyphosate resistant brassica with the ability to express GAT with glyphosate after the 6-leaf stage.  

	 Furthermore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Bhatti et al. and Clayton et al. to adjust the application range to 900 g a.i./hectare with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Bhatti et al. and Clayton et al. to apply glyphosate to glyphosate resistant canola at 900 grams/ha because Clayton et al. teach that applying glyphosate in this amount aids in weed control.  

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/DANIELLE D SULLIVAN/         Examiner, Art Unit 1617